1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RORY CHAVEZ,                                    )    Case No.: 1:19-CV-0597 - JLT
                                                     )
12                  Plaintiff,                       )    ORDER REFERRING THE MATTER TO VDRP
13          v.                                       )
                                                     )
14   JERZY BARANOWSKI, et al.,                       )
                                                     )
15                  Defendants.                      )
16
17          On July 10, 2019, all parties stipulated to “referral of this action to the Voluntary Dispute

18   Resolution Program (VDRP) pursuant to Local Rule 271.” (Doc. 13 at 8-9) Therefore, the Court

19   ORDERS:

20          1.      The Scheduling Conference set for July 17, 2019, is VACATED;

21          2.      The matter is referred to the Voluntary Dispute Resolution Program; and

22          3.      All deadlines and hearing dates are VACATED, and the scheduling conference will be

23   re-set if it becomes necessary.

24
25   IT IS SO ORDERED.

26      Dated:     July 12, 2019                               /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
